Citation Nr: 1340356	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  11-07 609	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active military service from March 1981 to August 1995.  He died in July 2009.  The appellant is his surviving spouse.

This matter is on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction has since been transferred to the North Little Rock, Arkansas, RO.

The appellant testified before the undersigned at a Video Conference Board hearing in September 2011.  A transcript is of record.


FINDING OF FACT

The Veteran's service-connected systemic sarcoidosis was a contributory cause of cause of his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for the cause of the Veteran's death, which constitutes a complete grant of the benefit sought on appeal.  No discussion of VA's duty to notify or assist is necessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (2013).  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2013).  

The Veteran died in July 2009.  The official death certificate lists his cause of death as respiratory arrest due to coronary artery disease and lupus.  At the time of his death, the Veteran was service connected for systemic sarcoidosis with pulmonary, cutaneous, ocular, and sinus involvement.

Pursuant to the Board's September 2013 VHA request, in an opinion received in November 2013, a VA pulmonologist opined that "it is at least as likely that service-connected sarcoidosis, could lead to cardiac abnormalities specifically conduction abnormalities, heart blocks, and sudden cardiac death due to myocardial infiltrative process."  The medical expert explained that cardiac sarcoidosis is treated with high dose steroids and immunosuppressive drugs and stated that the Veteran had "multiorgan involvement in sarcoidosis which could have resulted in his eventual death..."  The medical expert also opined that "it is at least as likely that [the Veteran's] service-connected sarcoidosis contributed substantially to his respiratory failure and death."  The medical expert explained that the Veteran had multisymptom involvement of sarcoidosis one day prior to his death and stated that "of patients who die from sarcoidosis, 75 percent do so because of advanced lung disease."  Within the opinion, the medical expert cited to a study and publication upon which, in pertinent part, the opinions are based.

In light of the positive medial opinion from the VHA medical expert and lack of contradictory evidence, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


